UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-6593


JOHN DWAYNE GARVIN,

                Plaintiff - Appellant,

          v.

SPARTANBURG COUNTY; JAMES E. HUNTER, 7th Circuit Solicitor's
Office; SCOTT D. ROBINSON, Attorney, Scott D Robinson Law
Firm LLC; MAJOR NEAL URCH, Director of Jail Operation,
Spartanburg County Detention Center; CHUCK WRIGHT, Warden of
Jail, Spartanburg County Detention,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.      David C. Norton, District
Judge. (7:13-cv-00454-DCN)


Submitted:   August 22, 2013                 Decided: August 26, 2013


Before MOTZ, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Dwayne Garvin, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          John Dwayne Garvin appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief   without    prejudice    on    his   42   U.S.C.    § 1983     (2006)

complaint.    We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court. ∗   Garvin v. Spartanburg Cnty., No. 7:13-cv-00454-

DCN (D.S.C. filed Apr. 5 & entered Apr. 9, 2013).                 We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the    materials   before   this    court   and

argument would not aid the decisional process.



                                                                     AFFIRMED




     ∗
       Garvin also challenges the district court’s post-judgment
order denying as moot his motions requesting a bond hearing and
for appointment of counsel. Garvin argues that he intended the
bond hearing motion to be docketed in his 28 U.S.C.A. § 2241
(West 2006 & Supp. 2013) action, Garvin v. Wright, No. 2:13-cv-
00442-DCN-BHH (D.S.C.), rather than in this § 1983 case.      In
fact, the motion was docketed separately in each case and is
still pending before the district court in Garvin’s § 2241
proceeding.   To the extent that Garvin intended his motion for
appointment of counsel to be filed in his § 1983 action, the
district court properly denied the motion.



                                       2